DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the primary reason for the allowance of the claim is due to a frequency detection circuit, for detecting a frequency under test of a circuit under test, the frequency detection circuit comprising, in combination with other limitations,: wherein, in a calibration mode, the control circuit receives the reference frequency, and the output current of the current mirror charges the variable capacitor within a plurality of calibration periods, wherein at the end of each of the calibration periods, the control circuit resets the cross voltage of the variable capacitor, and controls the control signal according to the second comparison result from the comparator, to control the capacitance value of the variable capacitor in the next calibration period; in a monitor mode, the control circuit receives the reference frequency within a first monitor period, and a first cross voltage is measured according to the cross voltage of the variable capacitor at the end of the first monitor period. Since claims 2-5 depend from claim 1, they also have allowable subject matter.
Regarding claim 6, the primary reason for the allowance of the claim is due to a frequency detection method for detecting a frequency under test of a circuit under test comprising, in combination with other limitations: in a calibration mode, receiving a reference 
The closes prior arts to the claimed invention are the following:
Chang et al (U.S. Patent No. 7,411,381) which disclose a circuit includes a resistor in a first current path of an RC circuit. A capacitor is included in a second current path of the RC circuit. A current mirror is included in the first and/or the second current paths that is configured to maintain a substantially equivalent current in both the first and the second current paths. An operational amplifier is included having the resistor and the capacitor connected to inputs. However, it does not disclose alone nor in combination with any other prior art the allowable subject matter above.
Christiaans et al (U.S. Pub. No. 2017/0264211) which disclose the current control current source is configured to generate a mirrored current that is a scaled version of a current through at least one of the set of transistors. A current integration circuit is configured to integrate the mirrored current by charging a capacitor with the scaled current in a first mode and discharging the capacitor in a second mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858